DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Nakanishi et al. (US 2015/0338664) in view of Nakanishi (US 2017/0207606).
With respect to claim 1, Nakanishi et al. ‘664 shows and discloses an optical module (Fig 1, 9, 16, 17, 25-26) comprising: a light-forming unit configured to form light (Fig 1, 9, 16, 17, 25-26: a light-forming unit), the light-forming unit including: a base member (Fig 1, 9, 16, 17, 25-26: 2/50/150 a base member) including: a plurality of laser diodes arranged on the submounts of the base member, the plurality of laser diodes being configured to emit light (Fig 1, 9, 16, 17, 25-26: 41-43 diodes on submounts 61/62/63 of the base 2/50/150; Section [044]), a filter arranged on the base plate of the base member, the filter being located to receive the light emitted from the plurality of laser diodes and configured to multiplex the emitted light from the plurality of laser diodes (Fig 1, 9, 16, 17, 25-26: 81/82 a filter on base member 2/50/150 receive light emitted from diodes; Section [006, 008, 045]), a plurality of submounts disposed on the base plate (Fig 1, 9, 16, 17, 25-26: a base plate with plurality of submounts), a MEMS arranged on the MEMS base of the base member, the MEMS being located to receive the light multiplexed by the filter, the MEMS including a scanning mirror configured to scan the light multiplexed by the filter (Section [006] MEMS), and a protective member surrounding and sealing the light-forming unit, the protective member including: a base body, and a lid welded to the base body (Fig7 9, 11B, 14: a protective member/ cap cover 103/203/204-206 surrounding and seal the light-forming unit, include a base body and a lid welded to the base body; Section [071]). The claim further requires an electronic temperature control module, a base plate disposed on the electronic temperature control module, and a microelectromechanical system (MEMS) base disposed on the electronic temperature control module, the electronic temperature control module regulating a temperature range of the MEMS.  Nakanishi et al. ‘664 did not explicitly state the above.
Nakanishi ‘606 of analogous art shows and discloses three color light source LDs and TEC on a base member and being control by an automatic temperature controller such that the LDs light would not be affected by the environment temperature (Fig 1, 2, 4-11:  LDs 11-13, TEC 40, filters 81/82, base/subbase 71-76/50, cover 2, (ATC) automatic temperature controller; Section [12-13, 26, 80, 91]).  Therefore, before the effective filing date of the claimed invention it would have been obvious to one skill in the art to provide Nakanishi et al. ‘664 the TEC and temperature controller as taught or suggested by Nakanishi ‘606, for the benefit of maintaining/stabilize the wavelength output (Section [13]).
With respect to claim 2, the claim further require wherein the MEMS is a piezoelectric MEMS. Nakanishi et al. ‘664 in view of Nakanishi ‘606 did not explicitly state the type of MEMS being used.  However, it is well-known the use of piezoelectric MEMS, a type of MEMS adjust scanning in optical system.  Also, it has been held that omission of and element and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art.  
With respect to claim 3, the claim further require wherein the plurality of laser diodes 30 are controlled by auto current control (ACC).  Nakanishi et al. ‘664 did not explicitly state the LDs are controlled by ACC.  However, Nakanishi ‘606 disclose the use of ATC and current control the LDs and (Section [029, 080]).  It has been held that omission of and element and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art.  In this case, it is well-known in the art to use ACC control in controlling current to drive the LDs.
With respect to claim 4, Nakanishi et al. ‘664 shows and discloses wherein the plurality of laser diodes include a laser diode emitting red light, a laser diode emitting green light, and a laser diode emitting blue light (ABSTRACT; Fig 1, 9, 16, 17, 25-26: diodes R/G/B).
COMMUNICATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN N NGUYEN whose telephone number is (571)272-1948. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on (571) 272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN N NGUYEN/Primary Examiner, Art Unit 2828